DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of Species 1 (Figs. 1-9) in the reply filed on 07/12/2022 is acknowledged.
Claims 13, 37, 38, 42-44, 47, and 48 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 07/12/2022.

The status of the claims for this application is as follows.  
Claims 1-48 are currently pending.
Claims 13, 37, 38, 42-44, 47, and 48 are currently withdrawn.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 02/21/2020, 06/16/2020, 02/19/2021, 05/18/2021, 07/26/2021, and 11/09/2021 was considered by the examiner.

Drawings
The drawings were received on 02/21/2020.  

Claim Objections
Claims 7 and 8 are objected to because of the following informalities:  
Claim 7 recites "wherein said tongue of said first portion of said first perimeter face".  A tongue of said first portion of said first perimeter face is not referred to prior in claim 7 nor in any claims in which claim 7 depends from.  Claim 7 is being treated as "wherein said groove of said first portion of said first perimeter face". 
Claim 8 recites "wherein said tongue of said second portion of said second perimeter face".  Wherein a tongue of said second portion of said second perimeter face is not referred to prior in Claim 8 nor in any claims in which Claim 8 depends from.  Claim 8 is being treated as "wherein said tongue of said first portion of said second perimeter face" .
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21 and 36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 21 and 36 recite “ASTM E84 test criteria”.  Said criteria is in association with an ASTM standard and said standards change over time.  Since standards change, how would one know which standard is being refenced in the claims, over time?  How are the claim limitations consistent over time if the limitations are associated with a variable that can change over time?
For examination purposes, the standard has been removed from the claim language to insure claim clarity.  
The claims have been rejected as best understood.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 22-29, 45, and 46 is/are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by Stiskin et al. (US 5022685), (hereinafter, Stiskin).

At the outset the applicant is reminded that:
1.  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997).
2.  A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim.  Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).


    PNG
    media_image1.png
    815
    595
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    836
    570
    media_image2.png
    Greyscale

Re Clm 1: Stiskin discloses a cover (17, 18; col. 5, lines 1-8; Figs. 1, 2; 17' , 18'; col. 4, lines 8, 9; col. 7, lines 48-60; Fig. 7, and see the Figs. above) positionable surrounding an assembly (left 15, upper/right 15, 12; Figs. 1, 2; elbow fitting within 17'/18' ; col. 4, lines 8, 9; col. 7, lines 48-60; Fig. 7) joining pipe elements (left/right 13; col. 4, lines 33-38; Figs. 1, 2; straight pipes attached to each end of elbow fitting within 17'/18' ; col. 4, lines 8, 9; col. 7, lines 48-60; Fig. 7), said cover comprising: 
a first cover portion (18; col. 5, lines 1-8; Figs. 1, 2; 18'; col. 4, lines 8, 9; col. 7, lines 48-60; Fig. 7) defining a first recess (1 a; see above, Fig. 1; 2a; see above, Fig. 2) for receiving said assembly, said first cover portion having a first sidewall (19; col. 5, line 7; Figs. 2, 7; 1b; see above, Fig. 1; 2b; see above, Fig. 2) defining a first channel (1c; see above, Fig. 1; 2c; see above, Fig. 2) and a second sidewall (19; col. 5, line 7; Figs. 2, 7: 1d; see above, Fig. 1; 2d; see above, Fig. 2) defining a second channel (1e; see above, Fig. 1; 2e; see above, Fig. 2), said first and second channels being in communication with said first recess (see above, Figs. 1, 2), said first and second channels for receiving said pipe elements (col. 4, lines 33-38; Figs. 1, 2; col. 4, lines 8, 9; col. 7, lines 48-60; Fig. 7); 
a second cover portion (17; col. 5, lines 1-8; Figs. 1, 2; 17' connected to 18'; col. 4, lines 8, 9; col. 7, lines 48-60; Fig. 7) defining a second recess (1f; see above, Fig. 1; . . , equivalent recess in 17' to recess 2a; col. 4, lines 8, 9; col. 7, lines 48-60; see above, Fig. 2) for receiving said assembly; said second cover portion having a third sidewall (19; col. 5, line 7; Figs. 2, 7; 1 g; see above, Fig. 1; equivalent sidewall in 17' to sidewall 2b; col. 4, lines 8, 9; col. 7, lines 48-60; see above, Fig. 2) defining a third channel (1h; see above, Fig. 1; equivalent channel in 17' to channel 2c; col. 4, lines 8, 9; col. 7, lines 48-60; See above, Fig. 2) and a fourth sidewall (19; col. 5, line 7; Figsi2, 7; 1i; See above, Fig. 1; equivalent sidewall in 17' to sidewall 2d; col. 4, lines 8, 9; col. 7, lines 48-60; See above, Fig. 2) defining a fourth channel (1j; see above, Fig. 1; equivalent channel in 17' to channel 2e; col. 4, lines 8, 9; col. 7, lines 48-60; See above, Fig. 2), said third and fourth channels being in communication with said second recess (see above, Figs. 1, 2); said third and fourth channels for receiving said pipe elements (col. 4, lines 33-38; Figs. 1, 2; col. 4, lines 8, 9; col. 7, lines 48-60; Fig. 7); 
a first perimeter face (1k entirely surrounding the perimeter of 18; see above, Fig. 1; 2f entirely surrounding the perimeter of 18'; see above, Fig. 2) positioned on said first cover portion, said first perimeter face surrounding said first recess and said first and second channels (see above, Figs. 1, 2); 
a second perimeter face (11 entirely surrounding the perimeter of 17; see above, Fig. 1; face equivalent to 2f entirely surrounding the perimeter of 17'; col. 4, lines 8, 9; col. 7, lines 48-60; see above, Fig. 2) positioned on said second cover portion, said second perimeter face surrounding said second recess and said third and fourth channels (see above, Figs. 1, 2), said second perimeter face being engageable with said first perimeter face for joining said first and said second cover portions to one another surrounding said assembly (col. 5, lines 31-49; col. 11, lines 28-38; Figs. 1, 2, 7); a first canal (28; col. 5, lines 31-49; col. 11, lines 28-38; Figs. 1, 2, 7; 1m; see above, Fig. 1; 2g; see above, Fig. 2) positioned in said first sidewall transversely to said first channel; 
a second canal (28; col. 5, lines 31-49; col. 11, lines 28-38; Figs. 1, 2, 7; 1n; see above, Fig. 1; 2h; see above, Fig. 2) position in said second sidewall transversely to said second channel; 
a third canal (28; col. 5, lines 31-49; col. 11, lines 28-38; Figs. 1, 2, 7; canal 28 in 17, Fig. 5 equivalent to 1m; See above, Fig. 1; canal 28 in 17' equivalent to 2g; col. 4, lines 8, 9; col. 7; .lines 48, 60; see above, Fig. 2) positioned in said third sidewall transversely to said third channel; and 
a fourth canal (28; col. 5, lines 31 and 19; col; l1; lines 28, 38, Figs. 1, 2, 7; canal 28 in 17 equivalent to 1n; see above, Fig. 1; canal 28 in 17' equivalent to 2h; col: 4,lines 81 9;·, col. 7, lines 48-60; see above, Fig. 2) positioned in said fourth sidewall transversely to said fourth channel.
Re Clm 22: Stiskin discloses a cover (17, 18; col. 5, lines 1-8; Figs. 1, 2; 17', 18'; col. 4, lines 8, 9; col. 7, lines 48-60; Fig. 7) positionable surrounding an assembly (left 15, upper/right 15, 12; Figs. 1, 2; elbow fitting within 17'/18'; col. 4, lines 8. 9; col. 7, lines 48-60; Fig. 7) joining first and second pipe elements (left/right 13; col. 4, lines 33-38; Figs. 1, 2; straight pipes attached to each end of elbow fitting within 17'/18'; col. 4, lines 8, 9; col. 7, lines 48-60; Fig. 7) to one another, said cover comprising: a first cover portion (18; col. 5, lines 1-8; Figs. 1, 2; 18'; col. 4, lines 8, 9; col. 7, lines 48-60; Fig. 7) defining a first recess (1 a; See above, Fig. 1; 2a; see above, Fig. 2) for receiving said assembly, said first cover portion defining first (1c; see above, Fig. 1; 2c; see above, Fig. 2) and second (1e; see above, Fig. 1; 2e; see above, Fig. 2) channels for receiving said first pipe element, said first and second channels being in communication with said first recess (see above, Figs. 1, 2); a second cover portion (17; col. 5, lines· 1-8; Figs. 1, 2; 17' connected to 18'; col. 4, lines 8, 9; col. 7, lines 48-60; Fig. 7) defining a second recess (11; see above, Fig. 1; equivalent recess in 17' to recess 2a; col. 4, lines 8, 9; col. 7, lines 48-60; see above, Fig. 2) for receiving said assembly, said second cover portion defining third (1 h; See above, Fig. 1; equivalent channel in 17' to channel 2c; col. 4, lines·8, 9; col. 7, lines 8-60; see above, Fig. 2) and fourth (1j; see above, Fig. 1; equivalent channel in 17' to channel 2e; see above) channels for receiving said second pipe element, said third and fourth channels being in communication with said second recess (see above, Figs. 1, 2); said first and second cover portions being joined to one another (Fig. 1) to surround said assembly and said pipe elements at a seam (1k entirely surrounding the perimeter of 18; 11 entirely surrounding the perimeter of 17; See above, Fig. 1; 21 entirely surrounding the perimeter of 18'; face equivalent to 21 entirely surrounding the perimeter of 17'; col. 4, lines 8, 9; col. 7, lines 48-60; see above, Fig. 2), said seam comprising a furrow (23, 24, 25; col. 5, lines 31-49; col. 11, lines 28-38; Figs. 1, 2, 7) facing outwardly away from said first and second recesses. 
Re Clm 23: Stiskin discloses wherein said furrow has an asymmetrical cross sectional shaper (23, 24, 25; col. 5, lines 31-49; col. 11, lines 28-38; Figs. 1, 2, 7).
Re Clm 24: Stiskin discloses a seal (27; col. 5, lines 2-49; col. 11, lines, 28-38; Figs. 1, 2, 7) positioned within said furrow.
Re Clm 25: Stiskin discloses a first canal (28; col. 5, lines 31-49; Figs. 1, 2, 7; 1m; See above, Fig. 1; 2g; see above, Fig. 2) positioned within said first channel and in fluid communication with said furrow; a second canal (28; col. 5, lines 31-49; col. 11, lines 28-38; Figs. 1, 2, 7; 1n; see above, Fig. 1; 2h) positioned within said second channel and in fluid communication with said furrow; a third canal (28; col. 5, lines 3); Figs. 1, 2, 7; canal 28 in 17 equivalent to 1m; See above, Fig. 1; canal 28 in 17' equivalent to 2g    positioned within said third channel and in fluid communication) said furrow and a fourth canal (28; col. 5, lines 31-49; col. 11, lines 28-38; Figs. 1, 2, 7; canal 28 in 17 equivalent to 1n; see above) positioned within said fourth charmer and in fluid communication with said furrow.
Re Clm 26: Stiskin discloses wherein each of said canals has an asymmetrical cross section (see above, Figs. 1, 2). 
Re Clm 27: Stiskin discloses wherein each of said canals faces outwardly away from said first and second recesses (see above, Figs. 1, 2). 
Re Clm 28: Stiskin discloses further comprising a seal (27; col. 5, lines ;21-49; col. 11, lines 28-38; Figs. 1, 2, 7) positioned within said canals and within said furrow, said seal completely surrounding said first and second recesses (see above, Figs. 1, 2).
Re Clm 29: Stiskin discloses wherein said seal is selected from the group consisting essentially of a continuous gasket (27; Fig. 1 ), an extruded caulk, a rope caulk, and combinations thereof.
Re Clm 45: Stiskin discloses wherein said first and third channels surround a first bore (inner/left 35/37; Fig. 7), said second and fourth channels surround a second bore (inner/bottom 35/37; Fig. 7), and wherein said first and second bores are not aligned with one another (Fig. 7).
Re Clm 46: Stiskin discloses said assembly and said first and second pipe elements, wherein said assembly comprises: an elbow fitting (elbow fitting within 17'/16'; col. 4, lines 8-9; col 7, lines 18-60, Fig. 7); a first coupling joining said first pipe element to said elbow fitting (left 13 inherently is coupled to the elbow fitting; col. 4,  line 8-9; col. 7, lines 48-60; Figs. 1, 2, 7); a second coupling joining said second pipe element to said elbow fitting (right 13; coupled to the elbow fitting; col. 4, lines 8, 9; col. 7, lines 48-60; Figs. 1, 2, 7).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stiskin et al. (US 5022685), (hereinafter, Stiskin), as applied to claims 1, 22-29, 45, and 46 above.
Re Clm 39: Stiskin discloses the cover according to claim 22. 
Stiskin fails to explicitly disclose the cover wherein at least a portion of said seam is defined by a tongue extending from said first cover portion, said tongue being received within a groove positioned in said second cover portion. 
However, a different part of the device of Stiskin teaches the cover (Figs. 1, 2, 8-10) wherein at least a portion of a seam is defined by a tongue (bottom/left 48; col. 8, lines 31-42; Figs. 8-10) extending from a first cover portion (bottom 45; Figs. 8-10), said tongue being received within a groove {top/left 49; col. 8, lines 31-42; Figs. 8-10) positioned in a second cover portion (top 45; Figs. 8-10), for the purpose of increasing the seal and sealing between both covers.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention at the time the invention was made to have modified the device of Stiskin, to have incorporated the cover wherein at least a portion of said seam is defined by a tongue extending from said first cover portion, said tongue being received within a groove positioned in said second cover portion, for the purpose of providing a means to increase the seal and sealing between both covers.

Claim(s) 15-21 and 30-36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stiskin et al. (US 5022685), (hereinafter, Stiskin), as applied to claims 1, 22-29, 39, 45, and 46 above, in view of Wardle et al. (US 2014/0366980), (hereinafter, Wardle).
Re Clms 15 and 30: Stiskin discloses the cover. 
Stiskin fails to explicitly disclose the cover wherein said first and second cover portions comprise a foam layer. 
However, Wardle discloses an insulating means, similar to that of Stiskin. Wardle also teaches a cover that is wrapped.  Where such would be for maintaining the temperature of the fluids within the pipe). Accordingly, Wardle teaches a cover (10; "The grooved insulation board 1 0 is shown wrapped around, or otherwise operatively associated with, a tube or pipe 12 that extends along a first axis 13"; paragraph [0021]; Figs. 1, 2A) wherein first and second cover portions (top/bottom halves of 10; Fig. 1) comprise a foam layer (center 10; "The grooved insulation board 10 may be constructed from a foam material having a plurality of closed cells"; paragraph [0023]; Figs. 1, 2A). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to have modified the device of Stiskin, to have had the cover wherein said first and second cover portions comprise a foam layer, as taught by Wardle, for the purpose of maintaining the temperature of the fluids within the pipe ("maintain the temperature of such fluids by insulating an exterior surface of the pipe. For many years, extruded polystyrene (XPS) foam has been used to insulate industrial piping. Because of its physical properties, XPS foam is often used to insulate chilled water systems"; paragraph (0004]). 
Re Clms 16 and 31: Stiskin as modified by Wardle discloses the cover. 
Stiskin as modified by Wardle fails to explicitly disclose that said foam layer has an insulation value of at least R=5 per inch of thickness. 
R values determine how much heat is retained or loss for a given material or thickness of a material, for the purpose of reducing heat transfer from or to the pipe and since.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to have modified the device of Stiskin as modified by Wardle, to have had said foam layer has an insulation value of at least R=5 per inch of thickness, for the purpose of reducing heat transfer from or to the pipe.
Note that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. 
Re Clms 17 and 32: Stiskin as modified by Wardle discloses the cover. 
Stiskin as modified by Wardle fails to explicitly disclose the cover wherein said foam layer comprises polyisocyanurate. 
Wardle teaches the cover wherein said foam layer comprises polyisocyanurate ("the grooved insulation board 10 may be constructed from a foam material formed from polyurethane, polyisocyanurate, polyethylene, polyethylene terephthalate, polypropylene extruded polyester teraphalate (PET), or polyethylene"; paragraph [0024]; Figs. 1, 2A), for the purpose of increasing the R-value per inch of the insulation.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to have modified the device of Stiskin as modified by Wardle, to have had the cover wherein said foam layer comprises polyisocyanurate, as taught by Wardle, for the purpose of increasing the R-value per inch of the insulation.
Re Clms 18 and 33: Stiskin as modified by Wardle discloses the cover. 
Stiskin as modified by Wardle fails to explicitly disclose the cover further comprising a coating of polyvinyldiene chloride on said foam layer. 
Polyvinyldiene chloride is used to provide a barrier agents oxygen, water vapor, and unwanted odors and gasses, and polyvinyldiene chloride is also heat-sealable, for the purpose of increasing the oxygen/moisture barrier of the cover.
Additionally, Wardle teaches the cover further comprising a coating (24, 26; "the grooved insulation board 10 may also include a first skin element 24 and a second skin element 26"; paragraph [0027]; Fig. 2A) on said foam layer, for the purpose of protecting the insulation from moisture and other contaminants ("first and second skin elements 24, 26 may form a vapor barrier to protect the grooved insulation board 10 from moisture or other contaminants in the surrounding environment"; paragraph [0027]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to have modified the device of Stiskin as modified by Wardle, to have had the cover further comprising a coating of polyvinyldiene chloride on said foam layer, as taught by Wardle, for the purpose of increasing the oxygen/moisture barrier of the cover.
Note that it was within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use.
Re Clms 19 and 34: Stiskin as modified by Wardle discloses the cover. 
Stiskin as modified by Wardle fails to explicitly disclose the cover further comprising an exterior coating surrounding said foam layer. 
Wardle teaches the cover further comprising an exterior coating (24, 26; "the grooved insulation board 10 may also include a first skin element 24 and a second skin element 26"; paragraph (0027); Fig. 2A) surrounding said foam layer, for the purpose of protecting the insulation from moisture and other contaminants ("first and second skin elements 24, 26 may form a vapor barrier to protect the grooved insulation board 10 from moisture or other contaminants in the surrounding environment"; paragraph (00271).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to have modified the device of Stiskin as modified by Wardle, to have had the cover further comprising an exterior coating surrounding said foam layer, as taught by Wardle, for the purpose of protecting the insulation from moisture and other contaminants ("first and second skin elements 24, 26 may form a vapor barrier to protect the grooved insulation board 10 from moisture or other contaminants in the surrounding environment"; paragraph (00271).
Re Clms 20 and 35: Stiskin as modified by Wardle discloses the cover. 
Stiskin as modified by Wardle fails to explicitly disclose the cover wherein said exterior coating is selected from the group consisting essentially of polyurea, polyvinylchloride, polyvinyldiene chloride and combinations thereof. 
Polyvinyldiene chloride is used to provide a barrier agents oxygen, water vapor, and unwanted odors and gasses, and polyvinyldiene chloride is also heat-sealable, for the purpose of for increasing the oxygen/moisture barrier of the cover.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to have modified the device of Stiskin as modified by Wardle, to have had the cover wherein said exterior coating is selected from the group consisting essentially of polyurea, polyvinylchloride, polyvinyldiene chloride and combinations thereof, for the purpose of increasing the oxygen/moisture barrier of the cover.
Note that it was within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use.
Re Clms 21 and 36: Stiskin as modified by Wardle discloses the cover. 
Stiskin as modified by Wardle fails to explicitly disclose the cover wherein said foam layer and said exterior coating achieve a rating of less than 25/50 for flame propagation and smoke. 
Reducing the ability for a flame and smoke to spread can aid in protecting the structure, aid in increasing the time of to allow a fire to be put out, and to aid in saving human life by allowing time for individuals to flee/escape or to respond to the situation at hand, for the purpose of saving lives and property.  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to have modified the device of Stiskin as modified by Wardle, to have had said exterior coating achieve a rating of less than 25/50 for flame propagation and smoke, for the purpose of saving lives and property and for the purpose of increasing the flame/smoke resistance of the insulation.
Note: where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.

Allowable Subject Matter
Claims 2-12, 14, 40, and 41 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The following documents have structural features which are similar to the applicant’s claimed invention; US-0754256, US-2284335, US-1896225, and US-1771134.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES A LINFORD whose telephone number is (571)270-3066. The examiner can normally be reached Monday thru Friday: 8:00 am to 5:00 pm Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) 270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMES ALBERT LINFORD
Examiner
Art Unit 3679
08/12/2022



/ZACHARY T DRAGICEVICH/Primary Examiner, Art Unit 3679